            Case MDL No. 2873 Document 245 Filed 12/17/18 Page 1 of 1




                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION

------------------------------------------------------------- X
                                                              :
IN RE: AQUEOUS FILM-FORMING FOAMS                             : MDL NO. 2873
PRODUCTS LIABILITY LITIGATION                                 :
                                                              :
------------------------------------------------------------- X
                              NOTICE OF OPPOSITION (CTO-1)

        In accordance with Rule 7.1(c) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, plaintiff the State of New York submits this notice of

opposition to conditional transfer order (CTO-1) as it relates to the following case.

State of New York v. 3M Company et al., N.D.N.Y., Case No. 1:18-cv-01317.

Dated: New York, New York
       December 17, 2018
                                                Respectfully submitted,

                                                BARBARA D. UNDERWOOD
                                                Attorney General of the State of New York
                                                Attorney for Plaintiff


                                           By: /s/ Matthew J. Sinkman
                                               Matthew J. Sinkman
                                               Philip Bein
                                               Lisa M. Burianek
                                               Assistant Attorneys General
                                               Environmental Protection Bureau
                                               28 Liberty Street, 19th Floor
                                               New York, New York 10005
                                               Matthew.Sinkman@ag.ny.gov
                                               Philip.Bein@ag.ny.gov
                                               Lisa.Burianek@ag.ny.gov
                                               (212) 416-8446
                                               (518) 776-2400
